DETAILED ACTION
1.    	This action is responsive to a patent board decision filed on 04 January 2021, with acknowledgement of an original application filed on 03 June 2016.
Status of Claims
2.    	Claims 9-28 are pending in this application.
Response to Arguments
3.    	Applicant’s arguments with respect to the rejection of the pending claims over prior arts of record have been fully considered and are persuasive.
Allowable Subject Matter
4.	Claims 9-28 are allowed over the Prior Art of record.
5.        	The following is an examiner’s statement of reasons for allowance:
The best prior art of record found to record are Grajek (U.S. No. 2010/0217975
A1), Sharif (U.S. No. 2010/0037303 A1), and “RoboForm Reference Manual”, and which teach the claimed invention however fails to disclose the limitations of receiving, via an authentication manager executed by a client, a configuration file including a security credential specification for a network site, the configuration file further including a description of an interface of an authentication endpoint; extracting, via the authentication manager executed by the client, a maximum credential length and a character set from the security credential specification; that the instant method uses as claimed in independent claims 9, 18, and 21.  
.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL AMBAYE whose telephone number is (571)270-7635.  The examiner can normally be reached on M-F 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on (571) 272-6798.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
/SAMUEL AMBAYE/Examiner, Art Unit 2433                                                                                                                                                                                                        




                                                                                                                                                                                        /JEFFREY C PWU/Supervisory Patent Examiner, Art Unit 2433